ORDER OF SUMMARY DISPOSITION
T1 Rule 1.201 of the Oklahoma Supreme Court Rules provides that "[iln any case in which it appears that a prior controlling appellate decision is dispositive of the appeal, the court may summarily affirm or reverse, citing in its order of summary disposition this rule and the controlling decision." Okla. S.Ct. Rule 1.201.
12 After reviewing the record in this case, THE COURT FINDS that our recent decision in Douglas v. Cox Retirement Props., 2013 OK 37, 802 P.3d 789, disposes of the issues in this case and prohibits an award of attorney fees to Appellant, Bixby Independent School District ("Bixby") under the School Protection Act (SPA), 70 0.8. Supp. 2009, § 6-144(A).
18 IT IS THEREFORE ORDERED that the trial court's denial of attorney fees to Bixby is affirmed and the ruling of the Court of Civil Appeals, Division I, (COCA), granting such fees, is reversed. The cause is remanded for further proceedings.
COLBERT, C.J., REIF, V.C.J., KAUGER, WATT, EDMONDSON, COMBS, GURICH, JJ., concur.
TAYLOR, J., concurs in result.
WINCHESTER, J., dissents.